EXHIBIT 10.1(a)

 

July 1, 1999

 

Dr. Erik B. Nielsen

Director

Neuropharmacological Research

H. Lundbeck, A/S

Ottiliavej 9

DK-2S00 Copenhagan-Valby

Denmark

 

Dear Dr. Nielsen:

 

Per our conversation, you requested clarification of Lundbeck’s responsibility
with regard to Section 6.5 of the Joint Research, Development and License
Agreement which states “the Parties shall maintain complete and accurate records
of their respective employee hours devoted, and expenses incurred, in connection
with the Research Program and the Development Program…”  We concur with your
suggestion that for the Research Program (all activities unrelated to
Development Compounds and/or Programs [as defined in Section 1.11 and 1-12)],
Lundbeck discovery research will not be required to “…maintain complete and
accurate records of their respective employee hours…” for the Research
Activities.  Of course, this does not supercede any internal requirements you
may have in fulfilling your obligations to Lundbeck.

 

As Lundbeck is supporting the research program, Cephalon will be required to
comply with Section 6.5 of the Agreement.  Please note that this “exemption” for
Lundbeck Research applies only to the research program. All costs, direct or
indirect, associated with Development Compounds and/or Programs, following
approval by the JMT, need to be captured per the Agreement.

 

If you have any further questions, please do not hesitate to call.

 

 

 

Best Regards,

 

 

 

 

 

/s/ Jeffry L. Vaught

 

 

Jeffry L. Vaught

 

President

 

Research and Development

 

--------------------------------------------------------------------------------